DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lovingood et al. (U.S. 2019/0270586) in view of Bassi (U.S. 2002/0056997).  Lovingood et al. teaches a lid 005, 006 of a garbage container (comprised of  008, 009), configured to be assembled on a barrel body and define a receiving space with the barrel body (capable of being assembled onto a container with a barrel shaped body), the lid 005, 006 (figure 3) of the garbage container including a main body 005, including an input opening configured to be communicated with the receiving space (figure 3), an opening and closing system, disposed on the main body, including a lid member 006, a processing unit 010, a sensing unit 014 and a driving unit 001, the lid 006 member being disposed on the main body and openably covering .  
Lovingood et al. discloses the claimed invention except for the locking device.  Bassi teaches that it is known to provide a closure assembly with a locking device (see element 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure apparatus of Lovingood et al. with the a locking device, as taught by Bassi, in order to prevent accidental access to the cavity.
Further regarding claim 1, the locking device of Bassi teaches a blocking member 5 disposed on the main body, the blocking member 5 configured to be externally operable and movable between a locking position and a releasing position, wherein when the blocking member is in the locking position, the blocking member is on the moving path and at least partially interferes with and blocks the lid member (paragraph [0020]), when the blocking member is in the releasing position, the blocking member is off the moving path and free of interference and non-blocking with the lid member (paragraph [0021]).

Regarding claim 2, the locking device of Bassi further includes a switch 9, the sensing unit, the processing unit, the driving unit and an external power supply are electrically connected to one another to form a circuit (of modified invention), the switch 9 and the blocking member 5 are comovable with each other (via connection with 11, 8), and the switch 9 is electrically connected with the circuit 

Regarding claim 6, the blocking member 5 of Bassi is swingably disposed on the main body and swingable between the locking position and the releasing position (figure 1).

Allowable Subject Matter
Claims 3-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the opening device of the lid.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI M ELOSHWAY/Examiner, Art Unit 3736